  Case 1:19-cv-00862-PLM-PJG ECF No. 4 filed 12/23/19 PageID.13 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


 AMY DENSTEDT,

           Plaintiff,
                                                         Case No. 1:19-cv-862
 v.
                                                         HONORABLE PAUL L. MALONEY
 LEGAL PREVENTION SERVICES, LLC,

           Defendant.
 ____________________________/


                            NOTICE OF IMPENDING DISMISSAL

         The court records indicate that more than 60 days have passed from the filing of the above

complaint and Defendant Legal Prevention Services, LLC has not been served. This notice serves

to inform Plaintiff that the action shall be dismissed without prejudice unless Plaintiff completes

service of process within 90 days after the filing of the complaint, in accordance with FED. R. CIV.

P. 4(m).

         To avoid dismissal pursuant to Rule 4(m), if more than 90 days are necessary for service

of process, counsel must execute a verified petition regarding Service of Process, advising the

Court:

                  A.    That the case should not be dismissed as to the unserved defendant(s);

                  B.    That the failure to obtain service upon the defendant(s) is not due to the fault
                        of the party or counsel seeking to avoid dismissal;

                  C.    The reasons why the case against the unserved defendant(s) should not be
                        dismissed, set forth in detail; and

                  D.    That service will be effected on the defendant(s) within twenty-eight (28)
                        days of the date of the petition.
  Case 1:19-cv-00862-PLM-PJG ECF No. 4 filed 12/23/19 PageID.14 Page 2 of 2



       This petition must be filed with the Court on or before January 21, 2020. By executing

the petition regarding Service of Process, you need not appear in support thereof until and/or unless

so notified by the Court. If the Court is satisfied that the case should not be dismissed as to

Defendant Legal Prevention Services, LLC, you will be so notified. If dismissal of the case is

satisfactory to you, no action is required. An Order of Dismissal shall be issued.




Dated: December 23, 2019                                       /s/ Paul L. Maloney
                                                              Paul L. Maloney
                                                              United States District Judge
